DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) in the reply filed on 10/17/2022 is acknowledged. Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-20 are pending and have been examined on their merits. 

Priority
	The present application is a national stage entry of PCT/EP2019/052669, filed on 02/04/2019, which claims foreign priority to IT102018000002370, filed in the Italian Republic on 02/02/2018.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because figures 2 and 9 are improperly labeled. MPEP 608.02(V), section (u)(1) states that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter”. Therefore, “Fig. 2 (1/2)” and “Fig. 2 (2/2)” should be corrected to “Fig. 2A” and “Fig. 2B”. The labels of Figure 9 must be similarly corrected. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because each “SEQ ID” label should instead read “SEQ ID NO:”. 
Required response - Applicant is required to amend the labels for SEQ ID NOs: 1-18 on pages 29-40 of the specification to read “SEQ ID NO:” rather than “SEQ ID”. 

Specification
The disclosure is objected to because of the following informalities:
Taxonomic names are written throughout the specification. All genera and species should be italicized when written. These names are present in p. 1 (lines 4, 7, 28, 30, 33), p. 2 (line 2), p. 3 (lines 11, 20, 22, and 28), p. 4 (lines 2-3), p. 5 (lines 3-4, 8, 13, 31-32), p. 6 (line 2), p. 7 (line 5), p. 8 (line 19), p. 12 (lines 28, 31, and 33), p. 13 (lines 10, 14, and 30), p. 14 (lines 15, 17, and 19), p. 16 (lines 15, 28, and 31), p. 17 (lines 3, 14, 17-18, 25, 28, 30, and 33), p. 18 (lines 13-14), p. 20 (line 3), p. 29 (line 12), p. 30 (lines 6-7), p. 40 (lines 20-21), and p. 41 (lines 4 and 8); 
Applicant has provided different species names for strain CNCM I-1390. This species is disclosed as both “L. paracaseis” (p. 1, line 33) and “Lactobacillus parabases” (p. 2, line 2). It is noted that neither “paracaseis” nor “parabases” are species within the Lactobacillus genera, so this is interpreted to be a misspelling of “L. paracasei”. The species name should be corrected to recite the appropriate taxonomic classification;
Taxonomic names for species should not be capitalized under most circumstances. Therefore, “Lactobacillus Paracasei” should be rewritten to instead read “Lactobacillus paracasei”. This issue is found in p. 3 (lines 11 and 20), p. 17 (lines 17-18 and 28), p. 18 (lines 13-14), p. 40 (lines 20-21), and p. 41 (lines 4 and 8).
Throughout the specification decimal values are written using a comma rather than a period. These values should be updated so that they recite decimals using a period.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 11-13, and 15-16 are objected to because taxonomic names of genera and species should be italicized. Therefore, “Lactobacillus casei” and “Lactobacillus paracasei” should instead read “Lactobacillus casei” and “Lactobacillus paracasei”.
Claims 1 and 14-15 are objected to because the format of “SEQ ID No” does not comply with 37 C.F.R. 1.821(d) which requires that a sequence must be referred to by a sequence identifier preceded by "SEQ ID NO:" in the claims. To properly conform with the other recitations of sequence IDs (i.e. claim 12) and to properly recite SEQ ID numbers, these recitations should be amended to read “SEQ ID NO:” (singular) or “SEQ ID NOs:” (plural).
Claims 1 and 4 are further objected to because they recite the word “additioned” which is not an English word and is not defined by applicant. The word “additioned” is interpreted to be equivalent to “supplemented”. Nevertheless, the word “additioned” should be removed and replaced with an acceptable English word.
Claim 1 is further objected to because the second “wherein” (line 9) is separated from the rest of the clause (line 10). Applicant should amend the claim such that the clause associated with the second “wherein” is not on a separate line (i.e. by combining lines 9 and 10).
Claim 1 is further objected to because it recites “…essentially identical to one of the sequence selected from the group consisting of…”. The word “sequence” in this phrase is directed towards “the group”, which is plural. Therefore, the word “sequence” should be pluralized to “sequences”.
Claim 1 is further objected to because there is a period rather than a comma following the word “excipients”. MPEP 608.01(m) describes the proper form of claims and states that “each claim begins with a capital letter and ends with a period” and “periods may not be used elsewhere in the claims except for abbreviations”. Therefore, because each claim should be a single sentence, the period must be replaced with a comma.
Claim 1 is further objected to because the two components of the claimed composition (“a)” and “b)”) are preceded by a colon (line 1) but joined by a comma (line 5). The comma should be replaced by a semicolon.
Claim 5 is objected to because the group of prebiotic fibers is preceded by a colon (line 2) but each prebiotic fiber is separated by a comma. A list following a colon should be separated by a semicolon. However, in the interest of claim readability, it is recommended that applicant correct this error by simply removing the colon in line 2.
Claim 5 is objected to because the parentheses around “FOS” following “chicory root inulin-derived” in line 5 should be removed since it is clear that applicant is claiming fructooligosaccharides derived from chicory root and is not attempting to establish “FOS” as an abbreviation for “chicory root inulin-derived”. 
Claim 6 is objected to because the abbreviation for fructooligosaccharides (“FOS”) has already been established in lines 2-3 of claim 5. Therefore, “fructooligosaccharides (FOS)” should simply be replaced with “FOS”.
Claims 8 and 13 are objected to because a space should be added between the recited temperature values and temperature units (e.g. by amending “25-40°C” to 25-40 °C”).
Claim 9 is objected to because it contains a table reciting concentrations of oleic acid, decanoic acid, benzopropanoic acid, and citric acid. This table should be written in into the claim rather than presented as a table. For example, the claim can be amended by removing the table and replacing with “7.98 mg/L of oleic acid, 1.30 mg/L of decanoic acid, 2.69 mg/L of benzopropanoic acid, and 13.05 mg/L of citric acid”.
Claim 9 is further objected to because “benzopropanoic acid” is not a known compound. This compound name must be amended to accurately recite the compound name. In the interest of compact prosecution, this is interpreted to be a misspelling of “benzepropanoic acid” (also known as phenylpropanoic acid).
Claim 9 is further objected to because it recites the value “<0,01 mg/L”. This value should be rewritten using a decimal rather than a comma (i.e. by amending to “<0.01 mg/L”.
Claim 16 is further objected to because the article “the” should be added before “Budapest Treaty” and the word “accession” should be added before “no.”. Furthermore, the abbreviation “CNCM” should be properly defined when first used in the claims. In this case, the abbreviation CNCM should be defined as “Collection Nationale de Cultures de Microorganismes”. For example, applicant can amend the claim to read “…the strain deposited with the Collection Nationale de Cultures de Microorganismes (CNCM) according to the Budapest Treaty with accession no. CNCM I-5220”.
Claim 17 is objected to because the phrase “…optionally suitable to be ingested, topically applied, introduced in an enema for external or internal use” is missing a conjunction between the last two recited alternatives. This list of optional elements should be joined by the conjunction “or” (i.e. by amending to “…topically applied, or introduced in an enema for external or internal use”).
Claim 17 is further objected to because the term “topic” is not the English term for a material suitable for application to an external part of a body. This term should be amended to “topical composition” or “topical formulation”.

Claim Interpretation
	Claims 1, 4, 8-9, and 11-13, recite limitations to the fermentation process. These claims are considered to be product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, compositions which teach or make obvious the composition recited in these claims will be applied for prior art purposes under 35 U.S.C. § 102 and/or 103. 
	Claims 8-9, 13, 15, 18, and 20 recite “optional” and “more optional” limitations. Because these limitations are clearly marked as “optional”, a rejection under 35 U.S.C. § 112(b) has not been made for indefiniteness. These claims have been examined for prior art purposes without respect to the “optional” limitations because they are not given patentable weight. For the sake of readability, it is recommended that these “optional” limitations be removed from the claim language. Claim 17 similarly recites “optional” limitations. However, this claim is considered to be indefinite and a rejection has therefore been made under 35 U.S.C. § 112(b) below.
	Throughout the claims, the term “fermented supernatant” is used. Applicant defines “fermented supernatant” to include “any factor resulting from the metabolic activity of a probiotic or any released molecule capable of conferring beneficial effects to the host in a direct or indirect way” (p. 3, lines 1-4). Therefore, for the purpose of examination, the “fermented supernatant” is considered to encompass any composition comprising metabolic byproducts of Lactobacillus casei or Lactobacillus paracasei.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1) (direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-20 are directed to a composition of matter, which is a statutory category.
	Therefore, the answer to this step for claims 1-20 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-20 are recite fermented supernatants or fractions thereof of Lactobacillus casei or Lactobacillus paracasei. Because these microorganisms are naturally occurring, their supernatants or fractions thereof are considered to comprise products of nature.
	Moreover, the limitation “carriers and/or diluents and/or excipients” encompasses compositions such as water, which is a product of nature. 
Claim 16 limits the composition to a fermented supernatant or fraction thereof derived from L. paracasei CNCM I-5220. Because L. paracasei is naturally occurring, its supernatants or fractions thereof are considered to comprise products of nature.
Claim 20 recites “adjuvants and/or therapeutic agents”. These terms may encompass naturally occurring compositions such as probiotic bacteria. There is no evidence that the combination of a fermented supernatant and therapeutic agents such as probiotic bacteria cause the claimed judicial exceptions to be markedly different in structure, property, or function.
	Therefore, the answer to this prong for claims 1-20 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 1 recites “…said species being characterized by comprising in their DNA genome at least one DNA sequence essentially identical to one of the sequence selected from the group consisting of SEQ ID No 1 to 5”. This is additional element is directed to a property of the species. Claim 1 further recites a method by which the fermented supernatant is obtained. There is no evidence that the claimed method of producing the supernatant transforms or reduces the supernatant to a different state or thing.
	Claims 2-6, 8, and 13 are limiting to the method of producing the claimed composition. There is no evidence presented that any element in the claimed fermentation process would necessarily transform or reduce the supernatant to a different state or thing.
	Claim 7 recites “…wherein the fermented supernatant is a dry powder”. This limitation is not considered to transform or reduce the supernatant to a different state or thing because drying of the fermented supernatant can occur naturally. For example, the supernatant can be heated under the sun or dried at room temperature.
	Claims 9-12, 14-15, and 18 define the specific components and concentrations of components in the fermented supernatant. These additional elements are not considered to integrate the judicial exception into a practical application because they merely define the naturally occurring composition.
	Claims 17 recites many forms for the composition of claim 1. Liquids may encompass merely placing the composition in water and “topic” (examined to mean “topical composition”) may merely encompass directly applying the supernatant to an external surface, such as skin. Therefore, these elements do not necessarily transform or reduce the supernatant to a different state or thing or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
	Claim 19 recites that the composition is in a “probiotic, pharmaceutical, nutraceutical, cosmetic, food, food supplement, or feed composition”. These elements encompass forms which may involve merely directly ingesting or applying the judicial exception and do not necessarily transform or reduce the supernatant to a different state or thing or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
	Claim 20 recites “adjuvants and/or therapeutic agents”. As discussed above, these terms may encompass naturally occurring compositions such as probiotic bacteria. There is no evidence that the combination of a therapeutic agent such as a probiotic bacterium and a fermented supernatant transforms or reduces the judicial exceptions to a different state or thing
	Therefore, the answer to this prong for claims 1-20 is no because none of the recited elements integrate the judicial exceptions into a practical application.
	Step (2B) (recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	As discussed above, claims 1-6, 8-15, and 18 are limiting to the characteristics of the claimed JE (components, concentration, DNA sequences, peptide signal profiles, etc.). Because these elements are merely descriptive of the JE, they are not considered to be significantly different than the JE such that they provide an inventive concept. 
	Claim 7 recites “…wherein the fermented supernatant is a dry powder”. Formulation of a fermented supernatant as a dry powder is considered to be a well-understood, routine, and conventional activity. See, for example, Arulampalam et al. (US 2010/0254956 A1) which teaches that fermented supernatants can be prepared through techniques such as freeze drying ([0069]).
	 Claim 17 limits the composition to the form of a liquid or topical. Formulation of a fermented supernatant as a liquid is considered to be a well-understood, routine, and conventional activity. Arulampalam et al. teaches formulation of a fermented supernatant as a beverage product ([0065]).
	Claim 19 recites that the composition is in a “probiotic, pharmaceutical, nutraceutical, cosmetic, food, food supplement, or feed composition”. Formulation as a probiotic, pharmaceutical, nutraceutical, cosmetic, food, food supplement, or feed composition is considered to encompass well-understood, routine, and conventional activity. Arulampalam et al. describes the formulation of fermented supernatants as probiotics (abstract; [0001] and [0049]), pharmaceuticals ([0101]), nutraceuticals (taught as a “dietary supplement”; [0095]-[0096], [0115]), foods ([0093], [0096], [0115]), food supplements ([0093]), or feed compositions ([0065], [0093]-[0094]) (i.e. a food or food supplement; see [0044] for support).
	Claim 20 recites “adjuvants and/or therapeutic agents”. Combination of a fermented supernatant and an adjuvant and/or therapeutic agent is considered to encompass well-understood, routine, and conventional activity. Arulampalam et al. describes compositions comprising a fermented supernatant and a probiotic (i.e. an adjuvant or therapeutic agent) (abstract; [0016], [0108]). 
	Therefore, because the claims do not recite additional elements which are significantly different from the judicial exception, the answer to step (2B) is no.
Conclusion
Claims 1-20 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification lacks complete deposit information for the deposit of the strain having the accession number CNCM I-5220 (L. paracasei B21060). Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
Because the deposit has been made under the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.
 
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 14-15 are rejected because they recite “essentially identical”. Applicant has not provided a definition for what level of identity would meet “essentially identical” in this context, and there are no examples within the specification for sequences which are considered to be “essentially identical”. For the purpose of applying art, any sequence identity of >95% to the recited SEQ ID will be considered to meet “essentially identical”.
Claim 1 is further rejected because it recites fermentation in a “minimum solution”. Applicant has not provided any definition for a “minimum solution” and it cannot be readily ascertained, based upon the specification, what comprises a “minimum solution”. It is noted that applicant states a minimum solution is preferably intended as a solution which does not contain carbon and/or nitrogen sources or micromolar concentration of minerals and which doesn’t comprise prebiotic fibers (p. 8, lines 3-6). This is a “preferred” limitation and cannot be read into the claims as a limitation. Therefore, it remains unclear what applicant means by “minimum solution”. For the purpose of compact prosecution, this term is intended to refer to any growth medium.
Claims 2-13 and 16-20 are rejected because they inherit the indefinite language due to their dependence on claim 1.
Claims 10-11 are further rejected because they contain references to Tables 2A and 2B, respectively. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s). Because the values contained in Tables 2A and 2B can be represented in text form (ex. by reciting “…is characterized by the peptide signal profile of 507.35 m/z, 527.23 m/z, 543.21 m/z…”, etc.), these claims must be amended to properly recite the data contained within Tables 2A and 2B rather than incorporating these tables by reference.
Claim 17 is further rejected because it recites the terms “optionally” and “preferably” throughout. It is not clear based on the claim language which limitations application considers to be within the scope of the claim, and which components are optional. For example, in the phrase “optionally cosmetic or cream, solid, optionally capsules or free powder or ocular, preferably eye-drops, formulation, said formulation being optionally suitable to be ingested, topically applied, introduced in an enema for external or internal use”, is “solid” considered to be optional or mandatory? Furthermore, it is not clear what applicant means by the form of “formulation” as all compositions “in the form of” are necessarily a “formulation”. For the purpose of compact prosecution, this claim has been interpreted to only require the form of a liquid or a topical (i.e. to only require the elements preceding the first use of the word “optionally”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Arulampalam et al. (US 2010/0254956 A1), as evidenced by National Center for Biotechnology Information (NCBI BLAST website; https://blast.ncbi.nlm.nih.gov/Blast.cgi; accessed on 11/09/2022).
Arulampalam et al. (hereinafter Arulampalam) provides methods for manufacturing heat treated products of lactic acid bacteria, supernatants and/or fractions of such supernatants (i.e. fractions thereof)(abstract; [0001]). Specifically, Arulampalam discloses products such as supernatants and fractions of fermentates from Lactobacillus paracasei F19 which are taught to be useful in the regulation of cellular uptake of fat or triglycerides, or for body weight management, body weight reduction, redistribution of fat, reduction of visceral fat, or reduction of abdominal fat (Id.). 
Regarding claims 1 and 14-15, Arulampalam discloses a composition comprising supernatants of L. paracasei F19 and lipid and aqueous fractions of the same ([0172]). Arulampalam teaches that the product may be formulated as a pharmaceutical formulation or composition and as such may further comprise a pharmaceutically acceptable carrier, vehicle, and/or diluent ([0101]).
Arulampalam does not teach that the supernatant does not comprises prebiotic fibers. Nevertheless, because Arulampalam and applicant obtained the supernatants through a method of centrifugation (Arulampalam, [0195]; Specification, p. 17, lines 12-17), there exists a reasonable expectation that the supernatant taught by Arulampalam does not comprise prebiotic fibers. 
With respect to the species being “characterized by comprising in their DNA genome at least one DNA sequence essentially identical to one of the sequence selected from the group consisting of: SEQ ID No 1 to 5”, a BLAST alignment of applicant’s sequences with L. paracasei F19 (see attached “F19 Alignment.pdf”) demonstrates that the genome of Lactobacillus paracasei F19 is “essentially identical” to SEQ ID NO: 1 (Plus/Minus alignment; 99% identity; p. 2), SEQ ID NO: 2 (Plus/Minus alignment; 100% identity; p. 3), SEQ ID NO: 3 (Plus/Plus alignment; 100% identity; p. 4), SEQ ID NO: 4 (Plus/Minus alignment; 97% identity; p. 5-6), SEQ ID NO: 5 (Plus/Minus alignment; 100% identity; p. 7). 
As discussed above in the claim interpretation section of this action, the limitations to the conditions by which the fermented supernatant is “obtainable” are considered to be product-by-process limitations. Because it is not clear, based upon the record, that the recited method results in a composition which is structurally distinct from fermented supernatants produced through other processes, it is considered that the composition of Arulampalam is identical to the composition disclosed by Arulampalam.
Regarding claims 2-3 and 5-6, as discussed in the claim interpretation section of this action, these claims are considered to be limiting to the process by which the product is created. Specifically, these claims are limiting to the composition of the minimum solution. There is no evidence that obtaining a fermented supernatant from a minimum solution as recited would result in compositions which are distinct from the fermented supernatant disclosed by Arulampalam. Therefore, the teachings of Arulampalam are similarly considered to anticipate the instantly claimed compositions.
Regarding claim 4, as discussed in the claim interpretation section of this action, this claim is considered to be limiting to the process by which the product is created. There is no evidence presented that the recited process causes the composition according to claim 1 to have a particular structure. This conclusion is supported by the fact that this claim limits the solution to one which is supplemented with prebiotic fibers. The composition recited in claim 1 is one which does not comprise prebiotic fibers. 
Regarding claim 7, Arulampalam teaches that the supernatant can be prepared through techniques such as freeze drying ([0069]). This teaching is considered to anticipate the recited “dry powder” because applicant teaches that the dry powder can be obtained by freeze drying (specification, p. 4, lines 13-14).
Regarding claim 8, as discussed in the claim interpretation section of this action, fermentation at the recited temperature is considered to be part of the process by which the composition is produced. Therefore, the composition is anticipated by the teaching of Arulampalam regardless of the temperature at which the fermentation is performed. Nevertheless, Arulampalam teaches that fermentation occurs at 37 °C ([0163] and [0165]).
Regarding claim 9, as discussed in the claim interpretation section of this action, this claim is considered to be directed to the process by which the product is made. Because this claim recites the structure of intermediate compositions in the process by which the product is formed, these intermediate products are not considered to limit the structure of the claimed composition (which is defined by elements a) and b) of claim 1). Therefore, the teaching of Arulampalam, as set forth above in the rejection of claim 1, are considered to anticipate the instantly claimed product.
Regarding claims 10-11, MALDI TOF (claim 10) and MALDI TOF/TOF peptide signal profiles are considered to be an analytical characterization of the composition of the fermented supernatant. As discussed above, Arulampalam discloses a composition comprising a fermented supernatant of L. paracasei F19 which is “essentially identical” to the disclosed sequences. Because the fermented supernatant is “essentially identical”, there is a reasonable probability that the fermented supernatants taught by Arulampalam inherently possess the same signal profiles recited in the instant claims. 
Regarding claim 12, as discussed above Arulampalam teaches that the product may be a fermented supernatant of L. paracasei F19. An NCBI blast alignment of applicant’s SEQ ID NO: 19 to the proteome of L. paracasei F19 demonstrates that L. paracasei F19 produces a RibT (riboflavin biosynthesis protein) having 100% identity to SEQ ID NO: 19 (see attached “F19 Alignment.pdf”; p. 8-9). It is noted that applicant’s SEQ ID NO: 19 is a component of the riboflavin biosynthesis protein (See Table 2C on specification, p. 41). Therefore, because L. paracasei F19 is known to produce a protein having 100% identity to SEQ ID NO: 19 and because both products are fermented supernatants, there is a reasonable probability that Arulampalam’s fermented supernatant comprises “at least the peptide of SEQ ID NO: 19”.
Regarding claim 13, the limitations of claim 13 are directed to the specific process by which the product is made. As noted above in the claim interpretation section of this action, the claim must be examined based upon the product, not the process by which the product was formed. There is no evidence presented that fermentation by this specific process would impart a particular structure on the claimed composition and there is no evidence that the resulting supernatant from this fermentation process would be distinct from Arulampalam’s fermented supernatant. Therefore, the teaching of Arulampalam, as set forth above in the rejection of claim 1, are considered to anticipate the instantly claimed product. 
Regarding claim 17, Arulampalam teaches that the product may be a beverage product ([0065]). This teaching is considered to meet the form of a liquid. 
Regarding claim 19, Arulampalam teaches that the compositions is a probiotic (abstract; [0001] and [0049]), pharmaceutical ([0101]), nutraceutical (taught as a “dietary supplement”; [0095]-[0096], [0115]), food ([0093], [0096], [0115]), food supplement ([0093]), or feed composition ([0065], [0093]-[0094]) (i.e. a food or food supplement; see [0044] for support).
Regarding claim 20, as discussed above, Arulampalam teaches a composition comprising fermented supernatants or fractions thereof recited in claim 1. Arulampalam teaches that the composition may further comprise probiotic bacteria (e.g. lactic acid bacteria and/or Bifidobacteria) (abstract; [0016], [0108]). It is considered that the probiotic bacteria are a therapeutic agent. This conclusion is supported by applicant’s discussion of probiotics wherein applicant states that “probiotics are defined as live microorganisms that exert beneficial effects on the host when administered in adequate amounts” (p. 2, lines 26-27). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arulampalam et al. (US 2010/0254956 A1), as evidenced by National Center for Biotechnology Information (NCBI BLAST website; https://blast.ncbi.nlm.nih.gov/Blast.cgi; accessed on 11/09/2022), in view of Rescigno et al. (WO 2011/009848 A2; Cited in IDS dated 07/28/2020).
The teachings of Arulampalam are set forth above and applied herein. Arulampalam is found to anticipate claims 1-15, 17, and 19-20 obvious.
Regarding claim 16, as discussed above, Arulampalam teaches the fermented supernatant or fractions thereof recited in claim 1. Arulampalam discloses a need for technology allowing the use of bacterial strains with a beneficial effect on lipid metabolism ([0009]).
Arulampalam is silent as to the L. paracasei being the strain deposited according to the Budapest Treaty under accession number CNCM I-5220.
Rescigno teaches the use of L. paracasei B21060 (CNCM I-1390) or a supernatant thereof for treating dyslipidemic disorders. (p. 15, lines 15-19; p. 18, lines 12-23). Although the accession numbers disclosed by Rescigno and Applicant are different (CNCM I-1390 versus CNCM I-5220, respectively), applicant states that CNCM I-5220 is L. paracasei B21060 CNCM I-1390 which has been redeposited under a new accession number (specification, p. 1 line 33 through p. 2, line 11). Therefore, it is considered that CNCM I-1390 and CNCM I-5220 are the same strain. The metes and bounds of the claim are defined by the composition itself (i.e. the strain), not by the accession number assigned to said strain.
Since Arulampalam teaches that supernatants and fractions thereof of L. paracasei F19 are useful for the treatment of lipid disorders and Rescigno similarly teaches the use of supernatants of L. paracasei B21060 for the same purpose, it would have been obvious to have substituted the supernatant of the strain taught by Arulampalam with the supernatant of the strain taught by Rescigno. A person having ordinary skill in the art could have substituted these elements with a predictable result because both components are previously known to be useful in the treatment of lipid disorders. Furthermore, there would have been a motivation to make the modification in view of Arulampalam’s teaching of a desire for technology allowing the use of bacterial strains with a beneficial effect on lipid metabolism ([0009]). This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
Thus, claim 16 is considered to be obvious over Arulampalam and Rescigno.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arulampalam et al. (US 2010/0254956 A1), as evidenced by National Center for Biotechnology Information (NCBI BLAST website; https://blast.ncbi.nlm.nih.gov/Blast.cgi; accessed on 11/09/2022).
	The teachings of Arulampalam are set forth above and applied herein. Arulampalam is found to anticipate claims 1-15, 17, and 19-20.
	Regarding claim 18, as discussed above, Arulampalam teaches the fermented supernatant or fractions thereof recited in claim 1. Arulampalam does not specifically teach that the fermented supernatant or fractions thereof are present in an amount of 0.02-40% w/v.
	Nevertheless, a person having ordinary skill in the art could have arrived at this concentration as a result of routine experimentation and optimization. Specifically, Arulampalam discloses a need for technology allowing the use of bacterial strains with a beneficial effect on lipid metabolism ([0009]) and a need to regulate the level of fasting-induced adipose factor (FIAF)([0122]). Arulampalam teaches that upregulation of FIAF by F19 fermentates occurs in a dose dependent manner ([0171]. Therefore, a person having ordinary skill would be prompted to experiment with doses (i.e. w/v concentrations) of the fermented supernatant or fractions thereof to address the need taught by Arulampalam. There would have been a reasonable expectation of successfully formulating the product wherein the fermented supernatant or fractions thereof are present in the broadly claimed range of 0.02-40% w/v because experimenting with these concentrations would merely require adjusting the amount of carriers, diluents, or excipients (e.g. adding less water).
	Thus, claim 18 is considered to be obvious over Arulampalam as a result of routine experimentation.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 20-21, and 23-26 of copending Application No. 16/965,469. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘469 are directed to a method of using a composition which overlaps in scope with the composition of claim 1 of the present application. Both sets of claims recite a composition comprising a fermented supernatant of Lactobacillus casei or paracasei which has identity to SEQ ID NOs: 1-5. The claims of ‘469 only require 90% identity to the disclosed sequences, while the instant claims require that the sequences be “essentially identical”. Nevertheless, the sequences disclosed in SEQ ID NOs: 1-5 of each application are identical, and therefore the compositions necessarily overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-8, 11-12, 18, and 21 of copending Application No. 16/322,394. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of ‘394 are directed to a saline solution comprising a fermented supernatant of L. casei or L. paracasei having DNA sequences essentially identical to SEQ ID NOs: 1-5. Because the instant claims are directed to a composition comprising a fermented supernatant of L. casei or L. paracasei and the sequences disclosed in each application are identical, they necessarily overlap in scope and are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651